*394David H.Culligan vs Ant Cantone,Appellant.
No.8954
Charles F.Claiborne,Judge.
Plaintiff sues for a broker's commission on the following contract:
Hay 26th 1920
X hereby appoint David H.Culliganxx my exclusive agent and authorize him to sell my property 2426 Philip Street for $3500- xxx I agree to pay David H.Culligan,my agent,a commission of 3 per cent of the total sale price,which commission shall be considered earned when the agreement of sale is signed and deposit made by purchaser xx In event of employment of counsel or suit by my agent to enforce this contract I agree to pay Attorney's fees not exceeding 25$ and costs of suit and etc .
" Signed." Antonino Cantone -
Plaintiff alleged that he received from P.P. and M.Hampton an offer in writing for the purchase of said property for $3500 on terms and conditions which were accepted by Cantone in writing,together with a deposit of $100 ; that plaintiffs services were completed at the time of the signed*» signing of said agreement of sale by the Hamptons and Cantone,and his commission of $105 earned.
The defendant excepted that the Court was without jurisdiction.Section 91 p.66 of the Constitution of 1921 confers jurisdiction upon the City Court of the City of New Orleans" of all suits for moneyed demands above $100 and not exceeding $300 exclusive of interest./The Constitution went into effect on July 1st 1921 p.127 and this suit was filed July 15th 1921 .
The defendant admitted having signed the card containing the contract but denied all the other allegations; *395lia specially" denied the other facts charged in the third paragraph of plaintiff's petition for want of.knowledge of the printed matter in the card above described which was not explained to him,and which he could not read himself because of his lack of knowledge of the American language;he denied the offer of purchase of P.P. and M.Hampton,and his acceptance thereof, and receipt of flOO .
There was Judgment for plaintiff and the defendant has appealed.
In addition to the authorization of sale by the defendant to the plaintiff .copied above the record contains Í r an offer to purchase signed by P.P. and M.Hampton for on terms and conditions therein stipulated.At the bottom .of this offer is an aoceptanoo in .these words signed by the defendant: 8 I,the owner of the above property accept the above offer on the terms and condition stated,and agree to pay David H. Oulligan three per cent commission on the sale.X hereby acknowledge reoeipt of flOO being the first payment on the above,"
This agreement of sale signed and the deposit of flOO entitled the broker to his commission under the express terms of the contract.
A plea is made that the defendant did not know how to read English.



Judgment- affirmed. Judgment
April 2nd 1823